Citation Nr: 0527548	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  95-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability.   
 
2.  Entitlement to an increased rating for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 RO rating decision which, 
in pertinent part, denied an increased (compensable) rating 
for a left shoulder disability and denied an increased 
(compensable) rating for a left ankle disability.  

A June 2001 RO decision increased the rating for the 
veteran's service-connected left shoulder disability to 20 
percent, effective July 8, 1999, and increased the rating for 
his service-connected left ankle disability to 10 percent, 
effective July 8, 1999.  In April 2003, the Board remanded 
this appeal for further development.  

An April 2004 RO decision assigned a 10 percent rating for 
the veteran's service-connected left shoulder disability for 
the period from January 12, 1998 to July 7, 1999; assigned a 
20 percent rating for the period from July 8, 1999 to 
February 3, 2003; and assigned a 30 percent rating since 
February 4, 2004.  The RO also assigned a 10 percent rating 
for the veteran's service-connected left ankle disability for 
the period from January 12, 1998 to February 3, 2004, and a 
20 percent rating since February 4, 2004.  

The Board notes that in a June 2004 statement, the veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder on a secondary basis.  Such issue is not 
before the Board at this time and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected left 
shoulder disability (residuals of a left shoulder injury) as 
0 percent disabling prior to January 12, 1998; as 10 percent 
disabling from January 12, 1998 to July 7, 1999; as 20 
percent disabling from July 8, 1999 to February 3, 2004; and 
as 30 percent disabling since February 4, 2004.  

2.  Prior to July 7, 1999, and from July 7, 1999 to February 
3, 2004, the veteran's left shoulder disability (minor upper 
extremity), including arthritis, has been manifested by no 
more than limitation of motion of the left arm to midway 
between the side and shoulder level without ankylosis.  

3.  Since February 4, 2004, the veteran's left shoulder 
disability (minor upper extremity), including arthritis, has 
been manifested by no more than limitation of motion of the 
minor arm to 25 degrees from the side without ankylosis.  

4.  The RO has rated the veteran's service-connected left 
ankle disability (residuals of a fracture of the left ankle) 
as 0 percent disabling prior to January 12, 1998; as 10 
percent disabling from January 12, 1998 to February 3, 2004; 
and as 20 percent disabling since February 4, 2004.  

5.  Prior to and since February 4, 2004, the veteran's left 
ankle disability, including arthritis, has been manifested by 
no more than marked limitation of motion without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a left shoulder 
disability for the period prior to July 8, 1999, have been 
met; the criteria for a rating in excess of 20 percent for 
the period from July 8, 1999 to February 3, 2004, have not 
been met; and the criteria for a rating in excess of 30 
percent for the period since February 3, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201 (2004).  

2.  The criteria for a 20 percent rating for a left ankle 
disability for the period prior to February 4, 2004, have 
been met, and the criteria for a rating in excess of 20 
percent for the period since February 4, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left Shoulder Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but which would not be compensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each involved major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

A 20 percent rating is assigned for limitation of motion of 
the minor arm to the shoulder level.  A 20 percent rating is 
warranted for limitation of motion of the minor arm to midway 
between the side and shoulder level.  A 30 percent rating 
requires that motion of the minor arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the minor 
upper extremity is rated 20 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 30 
percent when intermediate (between favorable and 
unfavorable); and it is rated 40 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.  

As noted above, the veteran served on active duty from March 
1972 to March 1974.  In May 1974, the RO granted service 
connection and a noncompensable (0 percent) rating for his 
left shoulder disability.  

On August 11, 1993, the veteran filed his current claim for 
an increased (compensable) rating for his service-connected 
left shoulder disability.  A June 1994 RO decision denied an 
increase in the noncompensable (0 percent) rating for the 
veteran's service-connected left shoulder disability.  

A June 2001 RO decision increased the rating for the 
veteran's service-connected left shoulder disability to 20 
percent, effective July 8, 1999 (the date of a VA orthopedic 
examination).  

An April 2004 RO decision assigned a 10 percent rating for 
the veteran's service-connected left shoulder disability for 
the period from January 12, 1998 (the date of a VA treatment 
entry) to July 7, 1999 (the day before the date of the VA 
orthopedic examination); assigned a 20 percent rating for the 
period from July 8, 1999 to February 3, 2003; and assigned a 
30 percent since February 4, 2004 (the date of a VA 
orthopedic examination).  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 0 percent for the period prior to 
January 12, 1998; a rating in excess of 10 percent for the 
period from January 12, 1998 to July 7, 1999; a rating in 
excess of 20 percent for the period from July 8, 1999 to 
February 3, 2004; and a rating in excess of 30 percent since 
February 4, 2004.  

Private and VA treatment records dated from August 1993 to 
October 1996 show treatment for left shoulder problems on 
multiple occasions.  An October 28, 1996 VA orthopedic 
examination report noted that the veteran reported that he 
had pain in the anterior and posterior aspect of the left 
shoulder associated with swelling.  He stated that the pain 
worsened with lifting.  The examiner reported that there was 
no swelling, deformities, or crepitus of the left shoulder.  
The examiner stated that it was difficult to measure the 
instability or range of motion of the left shoulder because 
upon raising the arm actively and passively, the veteran 
started with tremors and resistance to movement.  The 
examiner indicated that there was exquisite pain objectively 
on the left shoulder bursa.  It was noted that that there was 
no muscle atrophy in all muscles of the left shoulder.  The 
diagnoses included residuals of a left shoulder injury with 
post-traumatic sclerosis by X-rays.  

Private and VA treatment records dated from August 1997 to 
November 1998 show that the veteran continued to receive 
treatment for left shoulder complaints on numerous occasions.  
An August 1997 entry noted that the veteran was treated for 
left shoulder pain.  It was noted that flexion of the left 
shoulder was 90 degrees with otherwise no limitation of 
active range of motion.  The assessment was chronic pain.  A 
VA treatment entry dated on January 12, 1998, noted that the 
veteran complained of limitation of motion and pain in his 
left shoulder.  It was reported that he presented with 0 to 
90 degrees of flexion and abduction of the left shoulder and 
that there was moderate tenderness and muscle spasm.  The 
assessment included an exacerbation of chronic left shoulder 
pain.  

A July 8, 1999 VA orthopedic examination report noted that 
the veteran complained of continuous anterior and posterior 
left shoulder aching pain without radiation that would at 
times cause him to be unable to raise his arm.  He also 
reported that he had occasional numbness, tingling, and 
weakness of the left upper extremity.  It was noted that the 
veteran described the pain as moderate to severe on a daily 
basis and that he reported that it was continuous.  The 
veteran indicated that precipitating factors for a shoulder 
flare-up were cold, damp, weather as well as lifting or 
pushing or pulling heavy objects.  He stated that his left 
shoulder pain was relieved by pushing his anterior and/or 
lateral shoulder against a wall.  It was noted that the 
veteran was right-handed.  The veteran reported that he had 
no previous surgeries, dislocation, or recurrent subluxation 
of the joint.  

The examiner reported that there were no upper shoulder or 
upper extremity atrophies and that there was no swelling of 
the left shoulder.  The examiner indicated that the veteran 
had increased tenderness at the acromioclavicular joint and 
at the subacromial glenohumeral joint, anterior, lateral, and 
posterior.  It was noted that he also had tenderness at the 
rhomboid muscles and at the medial scapular border.  The 
examiner reported, as to range of motion of the left 
shoulder, that passive abduction was 90 degrees (with 
guarding), that active abduction was 60 degrees, that passive 
and active adduction was 0 degrees, that passive flexion was 
90 degrees, and that active flexion was 70 degrees.  
Additionally, the examiner indicated that passive extension 
was -30 degrees and active extension was -30 degrees, that 
passive internal rotation was 40 degrees, that active 
internal rotation was 30 degrees, that passive external 
rotation was 70 degrees, and that active external rotation 
was 70 degrees (with guarding and apprehension).  The 
examiner stated that the veteran had a positive Hawkin's test 
and a positive anterior shoulder instability test.  The 
examiner noted that the veteran showed grimacing when his 
left shoulder was passively abducted to 60 degrees, flexed to 
60 degrees, and externally rotated to 30 degrees.  The 
diagnoses were left shoulder instability (clinically and 
computed tomography (CT) scan with contrast with evidence of 
old Bankart bony lesion); degenerative joint disease, left 
shoulder (by CT scan); and left shoulder synovial 
osteochondroma (by CT scan).  

Subsequent VA treatment records dated to January 2004 show 
that the veteran continued to receive treatment for left 
shoulder complaints of multiple occasions.  

The most recent February 4, 2004 VA orthopedic examination 
report noted that the veteran reported that his left shoulder 
condition had worsened since the last VA examination and that 
his pain had increased in intensity.  He complained of left 
anterior and posterior pain as well as crepitation.  The 
veteran denied that he had any dislocations of the left 
shoulder.  He indicated that he had constant pain in his left 
shoulder which was increased with lifting to the shoulder 
height or above.  The veteran also indicated that he had an 
additional increase of functional impairment and limitation 
of range of motion of the left shoulder during pain and 
flare-ups.  He indicated that he had no surgeries or 
dislocations of the left shoulder.  It was noted that the 
veteran was right-handed.  

The examiner reported, as to range of motion of the veteran's 
left shoulder, that passive abduction was 90 degrees, that 
active abduction was 60 degrees, that passive flexion was 90 
degrees, that active flexion was 70 degrees, that passive and 
active extension was 30 degrees, that passive internal 
rotation was 40 degrees, that active internal rotation was 30 
degrees, and that passive and active external rotation was 70 
degrees.  The examiner indicated that there was painful 
internal rotation, abduction, and flexion of the left 
shoulder.  The examiner also stated that there was an 
additional increase of pain with left shoulder abduction and 
flexion and internal ane external rotation.  It was noted 
that the veteran had a positive Hawkin's test and a positive 
anterior shoulder Drawer test.  The examiner stated that the 
veteran grimaced with pain with left shoulder passive 
abduction to 60 degrees, flexion to 60 degrees, and external 
rotation past 30 degrees.  The examiner reported that there 
was no ankylosis and no inflammatory arthritis.  The 
diagnoses included left shoulder instability; old Bankart 
bony lesion; degenerative joint disease, left shoulder; and 
left shoulder synovial osteochondroma.  The examiner 
commented that the veteran showed visible facial expression 
of pain during passive range of motion and active range of 
motion of the left shoulder.  The examiner remarked that the 
veteran's pain significantly limited his functional ability 
to repeatedly abduct, flex, internally rotate, and externally 
rotate his shoulder.  

The Board notes that although there are variations in the 
severity of the veteran's left shoulder disability as shown 
by the treatment entries dated prior to October 1996, the 
October 28, 1996 VA orthopedic examination report, the 
treatment entries dated in August 1997 and January 12, 1998, 
as well as subsequent treatment records dated in 1998 and 
1999, the veteran has clearly been shown to have significant 
left shoulder pathology during that period.  Additionally, 
although the veteran filed his claim in August 1993, he was 
not afforded a VA orthopedic examination until October 28, 
1996.  The RO has assigned a 0 percent rating for the period 
prior to January 12, 1998 (the date of a VA treatment entry, 
noted above) and a 10 percent rating for the period from 
January 12, 1998 to July 7, 1999 (the day prior to the date 
of a VA examination).  The Board cannot conclude, based on a 
review of the evidence, that the veteran's left shoulder 
disability solely increased in severity to 10 percent 
disabling on the specific date of a January 12, 1998 VA 
treatment entry or that it remained only 10 percent disabling 
until the time of a subsequent July 8, 1999 VA orthopedic 
examination.  In fact, the evidence essentially indicates 
that the veteran's left shoulder complaints have remained 
fairly consistent from the date of his current claim for an 
increased rating to the date of the July 8, 1999 VA 
orthopedic examination.  For example, he consistently 
complained of left shoulder pain and limitation of motion 
during that time period.  

Based on the above, the Board will not assign ratings of 0 
percent prior to January 12, 1998, and 10 percent prior to 
July 8, 1999.  The Board finds that the criteria for a 20 
percent rating for the period prior to July 8, 1999 are met.  
The evidence prior to July 8, 1999, clearly does not show 
that the veteran's service-connected left shoulder disability 
is more than 20 percent disabling.  There are no examination 
reports or treatment records indicating that the veteran was 
only able to raise his left (minor) arm to 25 degrees from 
the side as required for a 30 percent rating under Diagnostic 
Code 5201.  The 20 percent rating takes into account the 
effects of pain on use of the left shoulder, as if the left 
arm could not be lifted above the point midway between the 
side and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 2002 (1995).  Additionally, there 
is no ankylosis as required for a higher rating under 
Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 20 percent for the left shoulder 
disability prior to July 8, 1999.  Diagnostic Code 5202 
provides a maximum rating of 20 percent for recurrent 
dislocation of the scapulohumeral joint of the minor 
shoulder; a higher rating under this code requires fibrous 
union of the humerus, which the veteran does not have.  The 
maximum rating under Diagnostic Code 5203 for impairment of 
the clavicle or scapula is 20 percent, which is the rating 
already assigned for the veteran's condition prior to July 8, 
1999.  In sum, a 20 percent rating, and no more, will be 
assigned for the period prior to July 8, 1999.  The benefit-
of-the-doubt rule has been applied in making this decision.  
38 U.S.C.A. § 5107(a).  

The preponderance of the evidence is against a rating higher 
than 20 percent for the period prior to July 8, 1999, and 
thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and this part of the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

The Board must now consider whether the veteran is entitled 
to a rating in excess of 20 percent for his left shoulder 
disability from July 8, 1999 to February 3, 2004, and a 
rating in excess of 30 percent since February 4, 2004.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected left shoulder disability is not 
more than 20 percent disabling for the period from July 8, 
1999 prior to February 3, 2004 (the day before a subsequent 
VA orthopedic examination).  The July 8, 1999 VA orthopedic 
examination report, noted above, indicated, as to range of 
motion of the veteran's left shoulder, that passive abduction 
was 90 degrees with guarding, that active abduction was 60 
degrees, and that passive flexion was 90 degrees and that 
active flexion was 70 degrees.  Such limitation of motion 
showed that the veteran was able to raise the left (minor) 
arm to at least midway between the side and shoulder level, 
which would be rated 20 percent under diagnostic Code 5201.  
There is no credible evidence prior to February 4, 2004, that 
pain on use of the left shoulder would restrict left arm 
motion to 25 degrees from the side as required for a 30 
percent rating under Diagnostic Code 5201.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Additionally, no 
ankylosis has been shown as required for a higher rating 
under Diagnostic Code 5202.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 20 percent for the left shoulder 
disability for the period from July 8, 1999 to February 3, 
2004.  Diagnostic Code 5202 provides a maximum rating of 20 
percent for recurrent dislocation of the scapulohumeral joint 
of the minor shoulder; a higher rating under this code 
requires fibrous union of the humerus, which the veteran does 
not have.  The maximum rating under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, which is 
the rating already assigned for the veteran's condition.  

The preponderance of the evidence is against a rating higher 
than 20 percent for the period from July 8, 1999 to February 
3, 2004, and thus, as to this aspect of the claim, the 
benefit-of-the-doubt rule does not apply, and this part of 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

As to the period since February 4, 2004, the Board notes that 
the VA examination on that date indicated, as to range of 
motion of the veteran's left shoulder, that passive abduction 
was 90 degrees, that active abduction was 60 degrees, that 
passive flexion was 90 degrees and that active flexion was 70 
degrees.  The examiner specifically noted that the veteran 
grimaced with pain with left shoulder passive abduction to 60 
degrees and flexion to 60 degrees.  It appears that pursuant 
to the examination that the veteran is actually able to move 
his left arm to midway between the side and the shoulder 
level, which would required a 20 percent rating under 
Diagnostic Code 5201.  The veteran is actually assigned a 30 
percent rating.  As the 30 percent rating is the maximum 
rating under Diagnostic Code 5201 for limitation of motion of 
the minor upper extremity, the effect of pain on motion is 
not a basis for a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Spencer v. West, 13 Vet.App. 376 (2000).  The veteran 
retains some left shoulder motion and there is no ankylosis 
as required for a higher rating under Diagnostic Code 5200.  

With regard to other rating Codes of 38 C.F.R. § 4.71a, the 
veteran does not have impairment of the humerus with fibrous 
union, as required for an increased rating of 40 percent 
under Diagnostic Code 5202, and the maximum rating for 
impairment of the clavicle or scapula is 20 percent under 
Diagnostic Code 5203.  Therefore, a rating in excess of 30 
percent for the period since February 4, 2004 is not 
warranted.  

As the preponderance of the evidence is against the claim for 
an increase in a 30 percent rating for a left shoulder 
disability since February 4, 2004, as to this aspect of the 
claim, the benefit-of-the-doubt rule does not apply and this 
part of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

II.  Left Ankle

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

In May 1974, the RO granted service connection and a 
noncompensable (0 percent) rating for the veteran's left 
ankle disability.  

On August 11, 1993, the veteran filed his current claim for 
an increased (compensable) rating for his service-connected 
left ankle disability.  A June 1994 RO decision denied an 
increase in the noncompensable (0 percent) rating for the 
veteran's service-connected left ankle disability.  

A June 2001 RO decision increased the rating for the 
veteran's service-connected left ankle disability to 10 
percent, effective July 8, 1999 (the date of a VA orthopedic 
examination).  

An April 2004 RO decision assigned a 10 percent rating for 
the veteran's service-connected left ankle disability for the 
period from January 12, 1998 (the date of a VA treatment 
entry) to February 3, 2004 (the day before the date of a VA 
orthopedic examination), and assigned a 20 percent rating 
since February 4, 2004 (the date of the VA orthopedic 
examination).  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 0 percent for the period prior to 
January 12, 1998; a rating in excess of 10 percent for the 
period from January 12, 1998 to February 3, 2004; and a 
rating in excess of 20 percent since February 4, 2004.  

Private and VA treatment records dated from August 1993 to 
October 1996 show treatment for left ankle problems on 
multiple occasions.  An October 28, 1996 VA orthopedic 
examination report noted that the veteran had swelling of the 
left ankle with pain in the anterior aspect of both sides of 
the left ankle with exostosis deformity.  The veteran 
reported that the pain worsened upon walking for a long time 
or standing.  The examiner reported that the veteran had full 
and complete range of motion of the left ankle.  The examiner 
stated that there was no muscle atrophy in all muscles of the 
left ankle and that there was normal muscle strength.  The 
diagnoses included residuals of a left ankle fracture.  

Private and VA treatment records dated from August 1997 to 
November 1998 show that the veteran continued to receive 
treatment for left ankle problems on several occasions.  For 
example, an August 1997 entry noted that the veteran reported 
that his ankle pain persisted.  The examiner noted that range 
of motion of the left ankle was limited.  The assessment was 
chronic pain.  A VA treatment entry dated on January 12, 1998 
did not refer to the veteran's left ankle.  

A July 8, 1999 VA orthopedic examination report noted that 
the veteran reported that his left ankle pain was constant 
and would last as long as he was weightbearing or walking.  
The veteran stated that the pain was worsened by standing, 
twisting, or walking, and that it was relieved with sitting, 
taking weight off his feet, and partially with anti-
inflammatory medications.  It was noted that the veteran used 
a one-point cane to ambulate and that he also used a left 
ankle brace.  He denied having any surgery.  The examiner 
reported that the veteran had no swelling or skin breakdown 
of the left ankle.  The examiner stated that the veteran had 
a protuberance at the medial foot on the patella bone which 
was tender to palpation.  It was noted that the veteran also 
had tenderness to palpation at his anterior ankle and 
inferior medial and inferior lateral malleolus.  As to range 
of motion of the left ankle, the examiner stated that passive 
dorsiflexion was 15 degrees, that active dorsiflexion was 0 
degrees, that passive plantar flexion was 45 degrees, and 
that active plantar flexion was 30 degrees.  The examiner 
indicated that muscle strength was 2/5.  The examiner 
commented that the veteran could not contract his ankle 
dorsiflexors or plantar flexors forcefully secondary to pain 
and that he had a negative anterior and posterior Drawer 
test.  It was noted that the veteran did have crepitation of 
the left ankle and that he complained when passive range of 
motion was applied to the left ankle at 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  The examiner 
indicated that there was no evidence of edema or instability, 
that there was no callosity breakdown or unusual shoe wear 
pattern that would indicate abnormal weightbearing, and that 
there were no skin or vascular changes.  The diagnosis was 
left ankle stiffness.  

Subsequent VA treatment records dated to January 2004 show 
that the veteran continued to receive treatment for left 
ankle complaints on numerous occasions.  

The most recent February 4, 2004, VA orthopedic examination 
report noted that the veteran reported that he had increased 
intensity of his left ankle pain.  He stated that the pain 
was constant, more so with weightbearing.  It was noted that 
the veteran complained of swelling, stiffness, and 
occasionally giving way of the left ankle.  The veteran 
reported that the ankle pain would occasionally radiate up 
towards his knee.  He stated that the pain was somewhat 
relieved by taking weight off, sitting down, and taking anti-
inflammatory medication.  The veteran indicated that he had 
an additional increase of functional impairment and 
limitation of range of motion of the left ankle during pain 
and flare-ups.  It was noted that he used a left ankle brace 
and that he denied a history of surgeries no the left ankle.  

The examiner reported, as to range of motion of the veteran's 
left ankle, that passive dorsiflexion was 15 degrees, that 
active dorsiflexion was 0 degrees, and that passive and 
active plantar flexion was 45 degrees.  Thee examiner 
indicated that manual muscle strength of the plantar flexion 
was 5/5 and that the dorsiflexor was 4/5 only at 0 degrees.  
The examiner indicated that the veteran was not able to 
elevate or dorsiflex the ankle more than 0 degrees.  It was 
noted that the veteran was painful neutral to 45 degrees of 
plantar flexion and that there was crepitation with range of 
motion.  The examiner stated that the veteran had painful 
flexion of the left ankle.  The examiner also incited that 
there was increased pain with repetitive dorsiflexion and 
plantar flexion of the left ankle.  It was reported that the 
left ankle had a negative anterior-posterior Drawer test.  
The examiner stated that the veteran ambulated with an 
antalgic gait, a left lower extremity limp, and a one-point 
cane.  The examiner noted that no ankylosis or inflammatory 
arthritis were present.  The diagnoses included left ankle 
degenerative joint disease and stiffness.  

The Board notes that although there are variations in the 
severity of the veteran's left ankle disability as shown by 
the multiple private and VA treatment entries, the October 
28, 1996 VA orthopedic examination report, the July 8, 1999 
VA orthopedic examination report, and the most recent 
February 4, 2004 VA orthopedic examination report, the 
veteran has clearly been shown to have significant left ankle 
pathology during that period.  Additionally, although the 
veteran filed his claim in August 1993, he was not afforded a 
VA orthopedic examination report until October 28, 1996.  The 
RO has assigned a 0 percent rating for the period prior to 
January 12, 1998 (the date of a VA treatment entry which does 
not refer to left ankle problems), a 10 percent rating from 
January 12, 1998 to February 3, 2003 (the day before the date 
of a VA examination), and a 20 percent rating since February 
4, 2004 (the date of the VA examination).  The Board cannot 
conclude, based on a review of the evidence, that the 
veteran's left ankle disability solely increased in severity 
to 10 percent disabling on the specific date of a January 12, 
1998 VA treatment entry, or, most importantly, that the 
veteran did not meet the criteria for a 20 percent rating 
prior to the February 4, 2004 VA orthopedic examination.  In 
fact, the evidence essentially indicates that the veteran's 
left ankle complaints have remained consistent from the date 
of his current claim for an increased rating.  

Based on the above, the Board will not assign ratings of 0 
percent prior to January 1, 1998, 10 percent prior to January 
8, 1999, and 20 percent since February 4, 2004.  Rather, the 
Board finds that the criteria for a 20 percent rating were 
met for the period prior to February 4, 2004.  The evidence 
prior to February 4, 2004, clearly does not show that the 
veteran's service-connected left ankle disability is more 
than 20 percent disabling.  The medical evidence shows left 
ankle arthritis, and such is to be rated based on limitation 
of motion.  The medical evidence, including the October 28, 
1999 and November 8, 1999 VA examination orthopedic 
examination reports, clearly indicates significant limitation 
of motion which may be characterized as marked in degree 
(i.e., 20 percent disabling under Diagnostic Code 5171).  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995) (effects of pain on motion to be considered).  The 
rating of 20 percent is the maximum rating for limitation of 
ankle motion, and thus the effects of pain do not warrant an 
even higher rating for such period.  See Spencer, supra.  

For a rating in excess of 20 percent for the period prior to 
February 4, 2004, the left ankle would have to be ankylosed 
(i.e., fixed in one position) in a position described in 
Diagnostic Code 5270.  However, the veteran retained some 
ankle motion, and the ankle was not ankylosed.  An increased 
under such code is not in order.  Additionally, the medical 
evidence indicated that the veteran did not have malunion of 
the tibia or fibular, and thus there is no basis for a rating 
higher than 20 percent for such period under Diagnostic Code 
5262.  

In sum, a 20 percent rating, and no more, is warranted for a 
left ankle disability for the period prior to February 4, 
2004.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against a rating higher 
than 20 percent for the period prior to February 4, 2004, and 
thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and this part of the claim must be 
denied.  38 U.S.C.A § 5107(b); Gilbert, supra.  

As to the period since February 4, 2004, the Board finds that 
the veteran's service-connected left ankle disability is not 
more than 20 percent disabling.  The most recent February 4, 
2004 VA orthopedic examination report indicates limitation of 
motion which may be characterized as marked in degree (i.e., 
20 percent disabling under Diagnostic Code 5271).  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995) (effects of pain on motion to be considered).   
However, as noted above, the rating of 20 percent is the 
maximum rating for limitation of ankle motion, and thus the 
effects of pain do not warrant an even higher rating for such 
period.  See Spencer, supra.

Additionally, ankylosis of the left ankle has not been shown 
and the medical evidence fails to indicate malunion of the 
tibia or fibula, as required for higher ratings under 
diagnostic Codes 5270 and 5262, respectively.  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a left ankle disability 
since February 4, 2004, and thus, as to this aspect of the 
claim, the benefit-of-the-doubt rule does not apply, and this 
part of the claim must be denied.  38 U.S.C.A § 5107(b); 
Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a November 1994 
statement of the case, a December 1996 supplemental statement 
of the case, a June 2001 supplemental statement of the case, 
a June 2001 letter, an April 2002 supplemental statement of 
the case, an August 2003 letter, an October 2003 letter, and 
an April 2004 supplemental statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claims fro increased ratings 
for a left shoulder disability and a left ankle disability as 
well as the types of evidence VA would assist him in 
obtaining.  He has received multiple copies of the text of 
38 C.F.R. § 3.159.  Therefore, the Board finds that he has 
been properly notified pursuant to the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision (as to the issue of an increased rating for the 
gunshot wound residuals) was made prior to enactment of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  The timing of the notice was non-prejudicial in this 
case.  In this regard, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decisions, the statement of the case, and the 
supplemental statements of the case, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating of 20 percent for a left shoulder 
disability, for the period prior to July 8, 1999, is granted.  

A rating in excess of 20 percent for a left shoulder 
disability, for the period from July 8, 1999 to February 3, 
2004, is denied.  

A rating in excess of 30 percent for a left shoulder 
disability, for the period since February 4, is denied.  

An increased rating of 20 percent for a left ankle 
disability, for the period prior to February 3, 2004, is 
granted.  

A rating in excess of 20 percent for a left ankle disability, 
for the period since February 4, 2004, is denied.  


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


